Citation Nr: 1627259	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for stroke.

4.  Entitlement to service connection for skin rash on the right and left legs.

5.  Entitlement to a compensable rating for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from June 1972 to May 1975.  He had subsequent service through September 1978; however, VA previously determined that the character of discharge for this second period of service was a bar to receipt of certain VA benefits, including disability compensation.  See January 1979 and January 1980 VA decisions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  All issues were addressed during the Veteran's Board hearing before the undersigned in April 2016.

The issue of entitlement to a compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2016, prior to promulgating a decision in the appeal, the Board received a request during a hearing from the Veteran to withdraw the appeal for the issues of entitlement to service connection for diabetes, high blood pressure, and stroke.

2.  Any rash on the right or left leg that the Veteran experienced during honorable active service did not develop into a permanent disability at that time; the Veteran did not have persistent or recurrent symptoms continuing since service; and any current skin rash has not been linked to an in-service injury, disease, or incident. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to service connection for diabetes, high blood pressure, and stroke.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a skin rash on the right and left leg have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

On the record during the April 2016 hearing, and in writing afterwards, the Veteran requested to withdraw his appeal for the issues of service connection for diabetes, high blood pressure, and stroke.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  This was prior to the promulgation of a Board decision, thus the Board does not have jurisdiction to review the appeal.  It follows that the appeal is dismissed for these issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  

II. Service Connection 

VA's Duties to Notify and Assist

In April 2014, prior to the initial adjudication at issue, VA provided the Veteran with full notice of the requirements to substantiate his service connection claim, including the requirements to establish a disability rating and effective date.  

In addition, the 2016 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The Veteran described his current and former symptoms, timing of manifestations, when he sought treatment, and what his providers had told him.  The Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, to include treatment records, and suggested evidence to submit to help substantiate the claim.  Moreover, neither the Veteran nor his representative has identified any notice defect or prejudice, or asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) with regard to the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

The Veteran's service treatment records and identified post-service VA and private treatment records have been obtained and considered; this includes post-service treatment records dated since the 1980s for various conditions.  The Veteran has not identified any post-service treatment for a skin condition prior to 2014.  Instead, he testified during the April 2016 hearing that he had skin manifestations during service and that he reported them for VA treatment in 2014.  Further, although the last VA treatment records in the claims file are dated in October 2015, the Veteran has not reported any additional treatment for his claimed skin condition after that time, or that any provider has told him that his condition was related to his military service.  Thus, there is no indication of relevant outstanding records for this claim.  

No VA examination is necessary for the claimed skin condition.  A medical examination or opinion is required for a service connection claim when there is: (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

In this case, the Veteran is competent to report the existence of an observable rash on his skin currently, as well as to having had persistent and recurrent symptoms since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  This is sufficient to establish a current skin rash; however, as discussed below, the Board finds his statements of having ongoing symptoms since service to be not credible.  As such, there is no competent and credible evidence of continuous symptoms since service to establish an indication that a current disability may be related to service.  

Further, although the Veteran believes that his current skin rash is related to service, he is not competent to provide a specific diagnosis or opinion as to the cause or etiology of his claimed skin rash.  This is because there is no indication that he has any medical expertise or knowledge, and the question of a diagnosis or etiology of the skin rash is outside the realm of common lay knowledge of a lay witness.  Id.  Thus, the Veteran's opinion that his current skin rash is related to service also does not establish an indication that a current disability may be related to service.  The Veteran has not reported any competent nexus evidence in the form of what a medical professional told him as to the nature or cause of his disability.  In fact, the Veteran testified in 2016 that his providers had not told him the nature of his rash. 

In light of the above, there is no competent evidence indicating that a current skin disability may be related to an in-service event, to include symptoms of a skin rash with or without documented treatment.  Thus, no VA examination or opinion is required.  See McLendon, 20 Vet. App. at 81-83; Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009); Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings, and no additional action would be reasonably likely to aid in substantiating the claim decided herein.  The Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible defects.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board may proceed with the merits analysis.

Claim Analysis

Service connection will be granted for a disability, even if it is first diagnosed after service, where consideration of all of the pertinent lay and medical evidence shows that the current disability was incurred or aggravated by disease or injury during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a) & (d), 3.304.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  Reasonable doubt means "a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence."  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b).

The Veteran asserts that service connection is warranted because he has a skin rash on his legs that first manifested while he was in service and occurred off and on since then.  During the April 2016 hearing, the Veteran testified that he first noticed a rash that he described as a "ring" on his legs when he was showering during service, and that he reported it and was given a cream or some other treatment.  He stated that this occurred while he was at Aberdeen Proving Ground, and that he later complained of this condition when he sought treatment from VA in 2014.  The Veteran stated that this condition "kept coming back," explaining that it would clear up at times but then he would get a rash and a "ring" around it again.  The Veteran stated that the rash was not raised or itchy but was just a different color than his skin tone, and that none of his providers had told him what type of rash this was.

As fact finder, the Board must make competency and credibility determinations, assign probative value, and weigh the lay and medical evidence submitted for a claim on appeal.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

As discussed below, although the Veteran is competent to attest to having observable skin rash symptoms on his legs, to include during service and afterwards through the present time, the Board finds that he is not credible with respect to having persistent and recurrent symptoms since his eligible active service.  This is because such statements are inconsistent with earlier, more probative statements made by the Veteran as documented in records during and after service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (concerning factors to assess credibility).

In this regard, the Board is permitted to draw factual inferences based on the evidence, so long as any such inference does not result in an independent medical determination.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Further, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  Fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings."  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (internal quotations omitted)).  

The Board may weigh the absence of contemporary medical evidence against a claimant's lay statements, after establishing a proper foundation for drawing inferences against the claimant from the absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  The absence of a record of an event that would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).  Similarly, the absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation.  Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  A foundation may be laid by establishing a medical reason for why a doctor would make a particular entry in regular treatment records, and the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Here, the evidence indicates that the Veteran was stationed at Aberdeen Proving Ground after he returned to the U.S. from being stationed in Germany, including in May 1977 and when he was discharged from service in September 1978.  The Veteran was discharged from his first period of service effective May 22, 1975, while stationed in Germany, followed by his immediate reenlistment on May 23, 1975.  See, e.g. 1979 RO hearing concerning character of discharge; DD Forms 214.  

As noted above, the Veteran received an honorable discharge effective May 22, 1975, but he was discharged "under honorable conditions" from his second period of service in September 1978.  VA determined in January 1979 and January 1980 decisions that the character of discharge for this second period of service was a bar to receipt of certain VA benefits, including disability compensation, because it was considered to have been under dishonorable conditions under VA regulations.  See 38 C.F.R. § 3.12(d).  A prerequisite to entitlement to VA compensation benefits is that the discharge or release from active service under the period at issue was under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

Thus, service connection may only be awarded based upon the Veteran's first period of active duty service, which was from June 1972 through May 22, 1975.

The Veteran's service treatment records reflect that he was treated for an itchy rash in the groin area or upper thighs, diagnosed as tinea cruris or jock itch, from January 1977 to March 1978.  In May 1977, he reported having these symptoms for six months.  This timing would have been since around November or December 1976, or still during the Veteran's period of service beginning May 23, 1975.

These episodes of treatment are generally consistent with the Veteran's testimony in April 2016 that he first noticed signs of a rash on his legs while stationed at Aberdeen Proving Ground, which was from 1977 to 1978.  This period is ineligible.

The Veteran has not identified any earlier symptoms or treatment of a skin condition on the legs while he was stationed in Germany or previously.  Further, there were no documented complaints or treatment for a rash or other skin condition on the legs in the Veteran's service treatment records through May 22, 1975.

It is reasonable to infer that, if the Veteran had experienced persistent skin rash symptoms during his first period of service through May 22, 1975, he would have identified such timing of his symptoms when he did seek treatment for a rash in 1977.  Instead, in both May 1977 and March 1978, the Veteran expressly identified the timing of his rash on the groin or legs as beginning no earlier than late 1976.  See May 1977 record (rash for six months); March 1978 record (rash for one year).  

Moreover, at his August 1978 examination for separation from his second period of service, the Veteran specifically checked "no" to having any skin diseases in a Report of Medical History; and no clinical abnormality was found of the skin.  

The Veteran did report experiencing other symptoms or conditions for that 1978 evaluation; thus, this record appears complete.  As such, it is reasonable to infer that he would have checked "yes" for skin disease if he had been having persistent and recurring symptoms of skin rash on his legs at that time.  Accordingly, the Veteran's responses on the 1978 evaluation form clearly denied skin disease.  In a September 1978 statement of medical condition, the Veteran indicated that his condition had changed, in that he was scheduled for a hemorrhoid removal surgery the following month; he did not identify any further changes.  These reports were contemporaneous to the time of his service and are highly probative.  

In his 2014 claim for VA benefits, the Veteran did not identify a date of onset or treatment for his skin rash of the legs.  The claims file includes service treatment records and post-service treatment records dated from the 1980s through 2015, as well as statements from the Veteran and development for prior VA claims.  

For example, in May 1981, the Veteran sought service connection for the "legs."  His claim described his condition as a "mark and rings above the ankle," and he identified an onset date of sometime in the 1970s (the written date is illegible).  

Then, at a June 1981 VA examination, the Veteran complained of a rash on the legs and feet, but no rash was found upon examination; no skin diagnosis was given.  The Veteran did not report the timing of such symptoms during this examination.

During a September 1981 VA treatment session, the Veteran complained that he would "break out" and have itching and swelling on his feet, as well as other areas.  He reported that these symptoms had started approximately one month earlier and that the nodules would come and go.  The diagnosis was "probable hives."  

These records and reports in 1981 were more than six years after the Veteran's separation from his period of eligible active service on May 22, 1975; and it was more than three years after his final discharge from service in September 1978.

Thereafter, the Veteran's VA treatment records noted complaints of a rash on the back that itched in October 1984, and the Veteran reported "no medical problems except hemorrhoids" in a December 1990 VA treatment session.  A September 1996 VA evaluation for inpatient treatment noted that the Veteran had an "unremarkable" skin examination.  Similarly, an October 1996 discharge summary noted that the Veteran "he has hemorrhoids and reports no other medical illness at this time," and physical examination was again unremarkable.

With respect to these statements made in the course of seeking medical treatment, the Board notes that the Veteran had a motive to give an accurate history to his medical providers in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  Further, these statements by the Veteran were made more than ten years prior to his claim for VA benefits for skin rash; therefore, he had no possible interest or bias in trying to show a link to service to substantiate a claim.  See Caluza, 7 Vet. App. at 511; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The information in these records contains more than minor inconsistencies with the Veteran's current assertions that he had skin rash symptoms of the legs on a persistently recurring basis since his active duty service many years earlier.  In short, the Veteran repeatedly denied having any medical conditions other than hemorrhoids for treatment purposes.  Further, he did not complain of any rash on his legs for treatment or otherwise for many years after 1981, even though he complained of other skin conditions, to include on his back in 1984 and itching related to hemorrhoids on many occasions (which is service-connected).  Thus, it appears that these records were complete, and is reasonable to infer that the Veteran would have reported symptoms of a rash on the legs to his treating providers, and such symptoms would have been recorded in his treatment records at some point since the 1980s, if he had been having a persistent and recurrent symptoms then.

The Board notes that the Veteran's description of a "mark and rings above the ankle" in 1981, and his complaints of a rash on the legs and feet that was not seen on examination in 1981, are relatively consistent with his description of his rash during the 2016 hearing as a discoloration of the legs that comes and goes.  However, these reports were made many years prior to the Veteran's 2011 claim for benefits for a skin rash of the legs, and three to six years after his periods of service.  Thus, they are not highly probative in establishing either a current disability or symptoms continuously since active service that was other than dishonorable for VA purposes.  Moreover, the Veteran specifically reported his symptoms as starting the prior month in a 1981 treatment record, i.e., several years after service.

In addition, as noted above, the Veteran specifically denied having skin disease in a 1978 service evaluation, which was more than three years after his honorable active duty service ended in May 1975, as well as after he had been treated for recurring rash on the groin or upper legs during his ineligible, second period of service.  

More recently, a VA active medications list from July 2011 included a prescribed lotion for rough skin of the legs and arms.  However, there was no indication of the timing of any such skin symptoms, nor any indication of a link to honorable service.  The Veteran's private treatment records dated through March 2013, in connection with other issues on appeal, also did not reflect a diagnosis of any skin condition. 

In light of the above, considering all of the available evidence, the Board finds the Veteran to be not credible in his reports of having a skin rash of the legs on a persistently recurring basis since his eligible period of active military service.  

To be clear, the Veteran's lay statements in this regard are not being rejected due solely to a lack of corroborating medical records during service or afterwards.  See Buchanan, 451 F.3d at 1337.  Rather, such statements from the Veteran are directly contrary and inconsistent with his affirmative statements in the available medical records during and after service, and with reasonable inferences from such records.  

The Board observes that the Veteran's statements for his VA appeal regarding the timing of his observable symptoms may be faulty or unreliable due to the passage of time, as it has been more than 30 years since his active duty service.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

After comparing the information in the lay statements and medical records contained in the claims file, the Board determines that preponderance of the evidence is against a finding of the Veteran having had a skin rash of the legs with persistent symptoms during and after service.  As such, reasonable doubt does not arise, and the benefit of the doubt doctrine does not apply in this regard.  

There is also no competent evidence addressing the etiology of the Veteran's asserted skin rash of the legs, or indicating that a skin rash may be related to any symptoms, treatment, disease or injury during the Veteran's eligible active military service.  The Veteran has not asserted that there is any medical evidence in this regard.  Further, the Veteran is a lay witness, with no medical expertise, and he is not competent to provide an opinion as to the etiology or cause of his current disability, especially in light of the Board's finding of fact herein that the Veteran is not credible regarding persistent and recurrent symptoms since active service.  

In conclusion, the preponderance of the evidence is against service connection for a current skin rash of either leg, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.



ORDER

The appeal is dismissed for the issues of entitlement to service connection for diabetes, high blood pressure, and stroke.  

Service connection for skin rash of the right and left legs is denied.


REMAND

The Veteran sought an increased rating for hemorrhoids in 2011.  A remand is required to obtain identified, outstanding treatment records and provide a new VA examination, as the evidence is inadequate to rate the current severity of disability.  

The last VA examination for the Veteran's hemorrhoids was in November 2013.  The last private treatment records in the claims file are dated in March 2013, and the last VA treatment records in the claims file are dated in October 2015.  The Veteran testified to additional treatment and ongoing symptoms in April 2016, including treatment in early 2016 at the Greenville Clinic.  He also described prior treatment at Delta Medical Center in 2014 for hemorrhoids with fissures that were treated with suppositories.  The claims file includes records from this facility dated in March 2013 that reflected anal fissure and treatment including suppositories.  It is unclear if this was the treatment to which the Veteran was referring in the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the providers of any outstanding treatment records for his hemorrhoids, to include any private records since March 2013.  The Veteran may complete a release for VA to obtain any non-VA records, or provide the identified records himself.  

2.  After receipt of any necessary releases, request copies of any identified non-VA records, as well as any VA treatment records dated since October 2015.

If any identified records cannot be obtained, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should be allowed an appropriate time to provide any such records.

3.  After completing the above to the extent possible, schedule the Veteran for a new VA examination to determine the current severity of his hemorrhoids.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


